DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final Rejection filed 05/02/2022. 
The status of the Claims is as follows: 
Claims 35-47 have been cancelled;
Claims 1, 8, 12, 24 and  31 have been amended;
Claims 1-34 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/02/2022 was filed after the mailing date of the Application on 09/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-17, 19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lancaster, III et al. (US 20160096646; Lancaster).
Regarding Claim 12 Lancaster discloses a method of controlling a load wrapping apparatus of the type configured to wrap a load on a load support with packaging material dispensed from a packaging material dispenser through relative rotation between the packaging material dispenser and the load support, the method comprising: 
generating a display including a plurality of user-selectable factory profile buttons respectively corresponding to a set of predefined factory profiles (par 20, 23, 28) each predefined factory profile in the set of predefined factory profiles including one or more wrap settings; (par 22-23) and at least one predefined factory profile in the set of predefined factory profiles further including a special wrapping feature (roll carriage rate; par 147)
receiving first input data selecting a first user-selectable factory profile button among the plurality of user-selectable factory profile buttons to select a first predefined factory profile from the set of predefined factory profiles that corresponds to the first user-selectable factory profile button (par 129, 166) 
controlling a dispense rate of the packaging material dispenser during the relative rotation based on the first predefined factory profile, (par 80)
determining if the first predefined factory profile includes a first special wrapping feature  (par 147) and 
if the first predefined factory profile includes the first special wrapping feature, performing the first special wrapping feature. (par 147, 170, 204 and 205)

Regarding Claim 13 Lancaster discloses the invention as described above. Lancaster further discloses the set of predefined factory profiles includes a regular light profile for light loads without sharp edges (normal par 128) and requiring no special features, wherein the regular light profile specifies a moderate wrap force parameter. (par 128, 139, 160-163)

Regarding Claim 14 Lancaster discloses the invention as described above. Lancaster further discloses the set of predefined factory profiles includes a regular heavy profile for heavier loads without sharp edges and requiring no special features, wherein the regular heavy profile specifies a high wrap force parameter.(par 128, 139, 160-163)

Regarding Claim 15 Lancaster discloses the invention as described above. Lancaster further discloses the set of predefined factory profiles includes an irregular light profile for light loads and requiring no special features, wherein the irregular light profile specifies a low wrap force parameter. (par 128, 139, 160-163)

Regarding Claim 16 Lancaster discloses the invention as described above. Lancaster further discloses the set of predefined factory profiles includes an irregular heavy profile for heavier loads with irregularities and requiring no special features, wherein the irregular heavy profile specifies a moderate wrap force parameter. (par 128, 139, 160-163)

Regarding Claim 17 Lancaster discloses the invention as described above. Lancaster further discloses the set of predefined factory profiles includes a sharp edge profile for severely inboard loads and/or very sharp loads and requiring no special features, wherein the regular light profile specifies a low wrap force parameter. (par 29, 184)

Regarding Claim 19 Lancaster discloses the invention as described above. Lancaster further discloses the set of predefined factory profiles includes a soft top profile for loads having top layers that are soft and or light, wherein the soft top profile specifies a moderate wrap force parameter and a special feature that reduces the wrap force parameter at the top of the load for one or more relative revolutions. (par 19, 128, 139, 160-163, 172)

Regarding Claim 21 Lancaster discloses the invention as described above. Lancaster further discloses the set of predefined factory profiles includes a short normal profile for short loads, wherein the short normal profile specifies a moderate wrap force parameter and a special feature that wraps packaging material around a bottom of the load. (par 129, 163, and 187)

Regarding Claim 22 Lancaster discloses the invention as described above. Lancaster further discloses the set of predefined factory profiles includes a short one layer profile for short loads requiring roping, wherein the short one layer profile specifies a special feature that wraps at a slow rate for a predetermined number of relative revolutions to enable an operator to hand rope around the load. (par 129, 163, and 187)

Regarding Claim 23 Lancaster discloses the invention as described above. Lancaster further discloses the set of predefined factory profiles includes a regular light profile, a regular heavy profile, an irregular light profile, an irregular heavy profile, a short normal profile and a short one layer inboard profile. (par 6, 11, 23, 29, 129, 139, 184, and 187)

Allowable Subject Matter
Claims 1-11 and 24-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed method of controlling a load wrapping apparatus including the step of determining an incremental containment force using the first and second input data in addition to the limitations included in Claim 1. 

Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed determine an incremental containment force using the first and second input data in addition to the limitations included in Claim 24. 

The Prior Art, Lancaster for example teaches a controller that receives input data (par 27-28, 31-32). Storig (US 20100163443) teaches the selection of packaging material grade and the selection of packaging material thickness (type or classification par 44; par 54)

However the Prior Art does not teach a controller that determines the incremental containment force using input data that selects both the packaging material thickness and packaging material grade and thereafter determining a wrap force parameter using the incremental containment force. 

Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 18 the Prior Art does not disclose the set of predefined factory profiles includes
an incomplete top layer profile for loads having incomplete top layers, wherein the incomplete top
layer profile specifies a moderate wrap force parameter and a special feature that causes a rate
of rotation to slow for a predetermined number of relative revolutions to allow an operator to hand
rope around a top layer of the load.
Regarding Claim 20 the Prior Art does not disclose the set of predefined factory profiles includes
a prewrapped double load profile for loads having two previously- wrapped and stacked loads,
wherein the prewrapped double load profile specifies a special feature that raises a carriage to a
center of a stack of two loads, pauses until a leading end of packaging material is attached, and
wraps a predetermined number of layers of packaging material around the center of the stack.

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731